Motion, insofar as it seeks leave to appeal from the order entered in the proceeding for the year 1968, denied upon the ground that an appeal lies as of right CPLR 5601 (subd [a], par [ii]). Motion for leave to appeal otherwise dismissed, with $20 costs and necessary reproduction disbursements, upon the ground that the remaining orders sought to be appealed from do not finally determine the proceedings within the meaning of the Constitution (cf. Matter of F. J. Zeronda, Inc. v Town Bd. of Town of Halfmoon, 37 NY2d 198).